Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 12, 21, 23, and 30 are objected to because of the following informalities: 	On line 2 of claim 8, “operably coupled the plurality of motors to the to regulate...” should be “operably coupled to the plurality of motors to regulate...” 	On line 9 of claim 12, “operably coupled the plurality of motors to the to regulate...” should be “operably coupled to the plurality of motors to regulate...” 	On line 1 of claim 21, “comprising” should by followed by a colon. 	On line 1 of claim 23, “plurality axial” should be “plurality of axial...” 	On line 2 of claim 30, “operably coupled the plurality” should be “operably coupled to the plurality.” 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 1 recites the limitation “movably coupled between.” The term “movably coupled” is indefinite in that it is unclear whether the recitation is intended to mean that the enclosure panels (A) make contact with the support members and both the enclosure panels and support members move as one, or alternatively (B) may be moved from a position of non-contact with the support members to a position of contact. For purposes of examination, claim 1 will be understood as interpretation (A), i.e., the claim will be understood as written as “one or more enclosure panels coupled to the support members...”
 	Claims 2-11, dependent upon claim 1, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 6 recites the limitation “coupled to the support members to substantially enclose...” The term “substantially enclose” is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the amount of enclosure required in claim 1 to provide for “substantial” enclosure. For purposes of examination, the term “substantially” will be considered as if removed. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 3 recites the limitation “pivotally coupled.” The term “pivotally coupled” is indefinite in that it is unclear whether the recitation is intended to mean that the radiator pack (A) makes contact with the frame and both the radiator pack and frame pivot as one, or alternatively (B) makes contact with the frame and wherein the radiator pack may pivot around the frame, or alternatively (C) may pivot from a position of non-contact with the frame to a position of contact. For purposes of examination, claim 3 will be understood as interpretation (B), i.e., the claim will be understood as written as “wherein the radiator pack is coupled to the frame... with respect to the frame, wherein the radiator pack pivots around the frame.”
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 5 recites “the system according to claim 5” in line 1. There is insufficient antecedent basis for this limitation in the claim since claim 5 has yet to be recited, i.e., it is claim 5. For purposes of examination, claim 5 will be understood to be written as, “The system according to claim 1…”
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 5 recites the limitation “pivotally coupled.” The term “pivotally coupled” is indefinite in that it is unclear whether the recitation is intended to mean that the walkway (A) makes contact with 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 6 recites the limitation “the walkway” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 6 will be understood to be written as, “The system according to claim 5, wherein the walkway…”
Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 12 recites the limitation “movably coupled to.” The term “movably coupled” is indefinite in that it is unclear whether the recitation is intended to mean that the enclosure panels (A) make contact with the platform and both the enclosure panels and platform move as one, or alternatively (B) may be moved from a position of non-contact with the platform to a position of contact. For purposes of examination, claim 12 will be understood as interpretation (A), i.e., the claim will be understood as written as “one or more enclosure panels coupled to the platform...”
 	Claims 13, 15, and 16, dependent upon claim 12, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.
Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 12 recites the limitation “coupled to the platform to substantially enclose...” The term “substantially enclose” is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the amount of enclosure required in claim 12 to provide for “substantial” enclosure. For purposes of examination, the term “substantially” will be considered as if removed. 	Claims 13, 15, and 16, dependent upon claim 12, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claims 15 and 16 recite the limitation “a stack of axial flux motors.” The term “stack” is indefinite in that since the independent claim upon which these claims rely recite wherein the motors “are arranged in a radial manner,” it is unclear as to how the motors are placed both radially as well as stacked. For purposes of examination, the terms “a stack of” and “the stack of” will be considered as if removed.
Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claim 24 recites wherein the control module individually controls each axial flux motor. However, this limitation has already been recited in independent claim 21, upon which claim 24 . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-13, 15, 16, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al. (US 2017/0030177) in view of Takura et al. (US 2001/0012487). 	With respect to independent claim 1, Oehring discloses a hydraulic fracturing pump system, comprising: 	a trailer platform supported on a plurality of wheels (Abstract and Figs. 1-3); 	a frame supported on the trailer platform, the frame including a plurality of spaced apart support members fixed to the trailer platform ([0020] and Figs. 1-3); 	an electric drive pump system supported on the trailer platform, the electric drive pump system including a fluid end, a power end operably coupled to the fluid end to drive the fluid end, and a plurality of motors operably coupled to the power end to drive the power end (Abstract, [0007], and Figs. 1-3); KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claims 5 and 6, Oehring discloses wherein the one or more enclosure panels includes a walkway (and ladder) coupled to the trailer platform ([0020] and Figs. 1-3). However, Oehring fails to expressly recite wherein the walkway pivots around the trailer platform or wherein the walkway is hydraulically actuatable. The Office takes Official Notice that it is well known and practiced in the art that hydraulically actuatable walkways are coupled to trailer platforms to provide easier access to the trailer platform. 	With respect to depending claim 7, Oehrin discloses wherein the control unit comprises a KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 13, Oehring discloses wherein the one or more enclosure panels includes a walkway (and ladder) coupled to the trailer platform ([0020] and Figs. 1-3). However, Oehring fails to expressly recite wherein the walkway pivots. The Office takes Official Notice that it is well known and practiced in the art that walkways may pivot to provide easier access to the trailer platform. 	With respect to depending claim 15, the combination of Oehring and Takura teaches wherein KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 22, the combination of Oehring and Takura teaches where the crank shaft has a first end and a second end, and at least one axial flux motor is coupled to the first end of the crank shaft and at least one axial flux motor is coupled to the second end of the crank shaft (Abstract, [0004], [0007]-[0013], and Fig. 1). 	With respect to depending claim 23, which is dependent upon claim 22, the combination of Oehring and Takura teaches wherein a plurality of axial flux motors are coupled to the first end of the crank shaft and a plurality of axial flux motors are coupled to the second end of the crank shaft (Abstract, [0004], [0007]-[0013], and Fig. 1). 	With respect to depending claim 24, which is dependent upon claim 23, Oehring discloses wherein the control module is configured to individually control each axial flux motor (Abstract, [0018], and Fig. 1). 	With respect to depending claims 25 and 26, which are dependent upon claim 23, the combination of Oehring and Takura teaches a plurality of axial flux motors coupled to a common shaft, wherein the axial flux motors provide power for an electric drive pump (Oehring-Abstract, [0007], and Figs. 1-3; Takura- Abstract, [0004], [0007]-[0013], and Fig. 1). However, neither reference recites wherein a gearbox is employed. The Office takes Official Notice that it is well known and practiced in the art of motors and drive pumps, that gearboxes may be employed to transmit the mechanical energy. 	With respect to depending claim 27, which is dependent upon claim 23, Oehring discloses further comprising a trailer on which the electric drive pump system is mounted (Abstract and Figs. 1-3). 	With respect to depending claim 28, which is dependent upon claim 23, Oehring discloses further comprising a skid on which the electric drive pump system is mounted (Abstract, [0027], and Figs. 1-3). 	With respect to depending claim 29, which is dependent upon claim 23, Oehring discloses .
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al. (US 2017/0030177- cited above) in view of Takura et al. (US 2001/0012487- cited above), and further in view of Kunze et al. (US 4,160,487). 	With respect to depending claim 2, Oehring discloses including a radiator pack operable to remove heat from motors employed on a trailer ([0018] and Figs. 1-3). However, Oehring fails to expressly disclose wherein the radiator pack is coupled to the frame and wherein the radiator comprises one or more fans, as instantly claimed. Kunze teaches a radiator pack operable to remove heat from a motor employed on a trailer, wherein the radiator pack is coupled to the frame and wherein the radiator comprises one or more fans (Abstract). Replacing the radiator pack disclosed by Oehring with the radiator pack taught by Kunze is but a simple substitution of one known equivalent radiator pack for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 3, which is dependent upon claim 2, the combination of Oehring and Kunze teaches wherein the radiator pack is coupled to the frame and supportable in a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Broussard et al. (US 2016/0032703) teaches a hydraulic fracturing pump system comprising a trailer, framer, electric drive pump system, and control unit. 	Cryer et al. (US 2014/0010671) teaches a hydraulic fracturing pump system comprising a trailer, framer, electric drive pump system, and control unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674